DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-8, 10-16, 18-23 are still at issue and are present for examination. 

Election/Restrictions
	Applicant's election without traverse the invention of Group 1, claims 2-8, 10-12, drawn to a method of nucleic acid synthesis/reverse transcription, in the paper of 10/4/2021, is acknowledged.  Applicant's election without traverse the invention of Species Group 2: group 1) SEQ ID NO:24, in the paper of 10/4/2021, is acknowledged.  
Claims 13-16, 18-23, are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
Applicants filing of an information disclosure statement on 5/21/2021, is acknowledged.  Those references considered have been indicated as such.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-8, 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2-8, 10-12 are directed to all possible methods of in vitro nucleic acid synthesis, reverse transcription and DNA amplification comprising a primer and a template nucleic acid of RNA or DNA with a DNA polymerase in the presence of at least one dNTP in a buffer and incubating the reaction, wherein a DNA polymerase comprises a mere 70% identity to SEQ ID NO: 1, or an amino acid sequence derived from amino acid sequence having at mere 70% identity to SEQ ID NO: 1 by deletion of a consecutive amino acid sequence from the 1st to any amino acid up to 283rd amino acid residue. The specification, however, only provides the representative species of that method of in vitro nucleic acid synthesis, reverse transcription and DNA amplification comprising a primer and a template nucleic acid of RNA or DNA with a 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claim(s) 2-8, 10-12 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of in vitro nucleic acid synthesis, reverse transcription and DNA amplification comprising a primer and a template nucleic acid of RNA or DNA with a DNA polymerase in the presence of at least one dNTP in a buffer and incubating the reaction, wherein a DNA polymerase comprises the amino acid sequence of SEQ ID NO: 1, does not reasonably provide enablement for any possible method of in vitro nucleic acid synthesis, reverse transcription and DNA amplification comprising a primer and a template nucleic acid of RNA or DNA with a DNA polymerase in the presence of at least one dNTP in a buffer and incubating the ..  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claim(s) 1-13 are so broad as to encompass any possible methods of in vitro nucleic acid synthesis, reverse transcription and DNA amplification comprising a primer and a template nucleic acid of RNA or DNA with a DNA polymerase in the presence of at least one dNTP in a buffer and incubating the reaction, wherein a DNA polymerase comprises a mere 70% identity to SEQ ID NO: 1, or an amino acid sequence derived from amino acid sequence having at mere 70% identity to SEQ ID NO: 1 by deletion of a consecutive amino acid sequence from the 1st to any amino acid up to 283rd amino acid residue.  The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of DNA polymerase variants required for the methods of use broadly encompassed by the claims.  The claims rejected under this section of U.S.C. 112, first paragraph, place 
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims, and the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
The specification does not support the broad scope of the claims which encompass any possible method of in vitro nucleic acid synthesis, reverse transcription and DNA amplification comprising a primer and a template nucleic acid of RNA or DNA with a DNA polymerase in the presence of at least one dNTP in a buffer and incubating the reaction, wherein a DNA polymerase comprises a mere 70% identity to SEQ ID NO: 1, or an amino acid sequence derived from amino acid sequence having at mere 70% 
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any possible method of in vitro nucleic acid synthesis, reverse transcription and DNA amplification comprising a primer and a template nucleic acid of RNA or DNA with a DNA polymerase in the presence of at least .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 2-6, 8, 10-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mamone et al. (US Patent No. 5,744,312) and Uniprot Accession No. B1I4C0, Oct 2014).
	Mamone et al. teach the discovery of a novel thermostable DNA polymerase obtainable from the thermophilic anaerobe Thermoanaerobacter thermohydrosulfuricus, and mutants of this enzyme, genes and vectors encoding the wild type and mutant polymerases and their use in strand displacement methods, polymerase chain reaction methods, DNA sequencing methods and reverse transcriptase methods.  Mamone et al. teach that DNA polymerases are a family of enzymes involved in DNA repair and replication and have been isolated from a number of different organisms.  Mamone et al teach that thermostable DNA polymerases have been used in amplifying existing nucleic acid sequences in amounts that are large compared to that originally present.  Mamone et al. teach that the polymerase chain reaction (PCR) and strand displacement amplification (SDA) are two methods of amplifying nucleic acid sequences.   Mamone et al. teach methods for generating, amplifying and sequencing a nucleic acid fragment utilizing the DNA polymerase of Thermoanaerobacter thermohydrosulfuricus.  Mamone et al. further teach a method for reverse transcription/polymerase chain reaction utilizing the DNA polymerase of Thermoanaerobacter thermohydrosulfuricus.  Mamone et al. teach the above methods comprising contacting the DNA polymerase with a primer and template nucleic acid( RNA and/or DNA) in the presence of one dNTP in buffer and incubating the reaction
Uniprot Accession No. B1I4C0 teaches a DNA polymerase from Desulforudis audaxviator.  Uniprot Accession No. B1I4C0 teaches the 878 amino acid sequence of Desulforudis audaxviator and it is 100% identical to the instant amino acid sequence of SEQ ID NO:1.
Before the effective filing date, one of skill in the art at the time of filing would have been motivated to substitute the DNA polymerase from Desulforudis audaxviator taught by Uniprot Accession No. B1I4C0 for one of the polymerase used by Mamone et al. in the methods taught by Mamone et al. for generating, amplifying and sequencing a nucleic acid fragments as means of characterizing the specific nucleic acid synthesis activity of the DNA polymerase taught by Uniprot Accession No. B1I4C0 .  Further before the effective filing date, one of skill in the art at the time of filing would have been motivated to substitute the DNA polymerase from Desulforudis audaxviator taught by Uniprot Accession No. B1I4C0 for one of the polymerase used by Mamone et al. in the methods taught by Mamone et al. for reverse transcription/polymerase chain reaction utilizing the DNA polymerase of Thermoanaerobacter thermohydrosulfuricus.  Mamone et al. teach the above methods comprising contacting the DNA polymerase with a primer and template nucleic acid( RNA and/or DNA) in the presence of one dNTP in buffer and incubating the reaction as means of characterizing the specific nucleic acid synthesis activity of the DNA polymerase taught by Uniprot Accession No. B1I4C0.  The expectation of success is high based upon the high level of skill in the art with regard to protein expression and isolation and recombinant DNA methodologies as exemplified by the teachings of Mamone et al. and Uniprot Accession No. B1I4C0 who teach all that is required to practice the obvious methods.

Remarks
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (571) 272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
11/4/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652